Citation Nr: 1706476	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  09-10 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent prior to May 11, 2016, and in excess of 40 percent after May 12, 2016, for right forearm neuropathy.

2.  Entitlement to a total disability evaluation based on individual unemployability as a result of service-connected disabilities (TDIU) on an extraschedular basis prior to May 11, 2016.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active service in the Marine Corps from March 1985 to November 1986.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In March 2009, the Veteran requested a Travel Board hearing at the RO.  In July 2009, he withdrew his request for a Travel Board hearing and requested a videoconference hearing.  In October 2009, the Veteran received notification that a videoconference hearing was scheduled for November 4, 2009, but he did not appear at the hearing and did not explain his absence.  As such, the Veteran's hearing request is considered to have been withdrawn.  See 38 C.F.R. § 20.704 (2016).

In May 2016, the Board remanded the Veteran's increased rating claim for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  

In July 2016, the RO granted an increased rating of 40 percent effective May 12, 2016, for the Veteran's right forearm neuropathy.  The RO also granted TDIU effective May 12, 2016, the date the Veteran met the schedular requirements.  In August 2016, the Veteran appealed the effective dates assigned for his right forearm disability rating and TDIU, asserting that he was entitled to earlier effective dates for both.  Regarding the increased rating claim, as the assigned 40 percent is not the maximum rating available, the entire increased rating claim remains before the board.  Regarding TDIU, the Veteran's appeal of the date assigned TDIU is in essence a claim for TDIU on an extraschedular basis prior to May 11, 2016.  As such, the issue of TDIU has been recharacterized as indicated on the title page. Such recharacterization encompasses the earlier effective date claim and better reflects the scope of the appeal.

The issue of entitlement to TDIU prior to May 12, 2016, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to May 12, 2016, the Veteran's right forearm neuropathy was characterized by mild incomplete paralysis of the middle radicular group nerves; moderate incomplete paralysis was not shown.

2.  The Veteran's right forearm neuropathy is characterized by moderate incomplete paralysis of the middle radicular group nerves; severe incomplete paralysis is not shown.


CONCLUSIONS OF LAW

1.  Prior to May 11, 2016, the criteria for a rating in excess of 20 percent for right forearm neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.124a, Diagnostic Codes 8513, 8711 (2016).

2.  The criteria for a rating in excess of 40 percent for right forearm neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.124a, Diagnostic Codes 8513, 8711 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Private treatment records, VA treatment records, and Social Security Administration (SSA) records have all been obtained.  Additionally, the Veteran was scheduled to testify at a hearing before the Board, but he did not appear.

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiner provided the information necessary to rate the service connected disabilities on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
  
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Increased Ratings

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The words "mild," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6. 

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves. 

In November 2007, the Veteran filed an increased rating claim for his right forearm neuropathy, which was denied by an August 2008 rating decision.  In a July 2016 rating decision, the Veteran was granted an increased rating of 40 percent effective May 12, 2016, for the Veteran's right forearm neuropathy under Diagnostic Code 8513.  In July 2016, the Veteran asserted that he was entitled to a 40 percent rating prior to May 12, 2016, which has been recharacterized as a claim for a rating in excess of 20 percent prior to May 12, 2016.

The Veteran's right upper extremity is considered his major extremity as he is right handed.

Prior to May 12, 2016, the RO rated the Veteran's right arm neuropathy under Diagnostic Code 8711, which evaluates neuralgia of the middle radicular group nerves.  Since then, the RO has rated the Veteran's right arm neuropathy under Diagnostic Code 8513, which evaluates paralysis of all radicular group nerves.  Under these Diagnostic Codes, mild incomplete paralysis of the affected nerves is rated 20 percent disabling.  Moderate incomplete paralysis of the affected nerves is rated 40 percent disabling.  Severe incomplete paralysis of the affective nerves is rated 50 percent disabling under Diagnostic Code 8711 and rated 70 percent disabling under Diagnostic Code 8513.  Complete paralysis of the affected nerves is rated 70 percent disabling under Diagnostic Code 8711 and 90 percent disabling under Diagnostic Code 8513.  38 C.F.R. § 4.124a, Diagnostic Codes 8513, 8711.

At a January 2008 VA examination, the Veteran reported right arm pain.  He also reported feeling that his right arm was weaker than his left.  On examination, he had exquisite tenderness of the right axilla and described paresthesias and moderate tenderness.  He had decreased 2/4 right grip strength.  While the Veteran voiced subjective complaints of residual pain, the examiner noted he retained full range of motion in the arm, had no evidence of muscle wasting, and x-rays were normal.

At a February 2011 VA examination, the Veteran reported right arm numbness and pain.  On examination, he had decreased 4/5 strength in the right upper extremity and normal 5/5 strength in the right hand.  He had decreased reflexes and decreased sensation.

In April 2011, the Veteran reported right arm numbness.

At a February 2013 VA examination, the examiner reviewed the Veteran's claims file, interviewed the Veteran, and conducted a physical examination.  He had reduced 4/5 strength in the right upper extremity that was reduced to 1-2/5 strength after repetitive testing.  He had reduced 1/5 right grip strength.  He had decreased reflexes and decreased sensation.  The examiner reported that the Veteran had mild incomplete paralysis of the right upper extremity.

In May 2016, the Veteran reported that his biceps had atrophied, but on physical examination, no muscle atrophy was found.  He had good strength and was noted to be very muscular.
 
At a May 2016 VA examination, the Veteran reported continued right arm pain with occasional numbness.  He reported daily flare-ups of hot flashes of pain and numbness.  The examiner indicated that the Veteran had moderate right upper extremity intermittent pain, paresthesais, and numbness.  The Veteran had reduced 4/5 right upper extremity strength and reduced 4/5 right grip strength.  The examiner noted the Veteran had right bicep muscle atrophy.  The Veteran had decreased reflexes and decreased sensation.  The examiner indicated that the Veteran had moderate incomplete paralysis of the radial, ulnar, and long thoracic nerves, which resulted in an increased rating of 40 percent effective the date this examination was provided.

In July 2016, the May 2016 VA examiner reviewed the Veteran's claims file.  The examiner reported that the Veteran had a minor decrease in right upper extremity strength.

Thus, applying the regulations to the facts in the case, the Board finds that the criteria for a disability rating in excess of 20 percent prior to May 12, 2016, are not met for the Veteran's right forearm neuropathy.  The evidence of record simply does not support a rating in excess of 20 percent rating under Diagnostic Code 8711, or the currently assigned Diagnostic Code 8513, which would be warranted if moderate incomplete paralysis of the affected nerves were shown.  As noted, the medical evidence of record prior to May 11, 2016, suggests that his right forearm incomplete paralysis was at most mild and does not show evidence of moderate, or higher, incomplete paralysis.  Of note, there was no showing of symptoms other than sensory (for example atrophy was not observed to be present on physical examination until the May 2016 examination), and when the involvement is wholly sensory, VA regulations direct that the rating should be for the mild, or at most, the moderate degree.  Here, as described, the Veteran's nerve impairment does not appear to rise to the level of moderate.  The Veteran repeatedly had good strength and good hand strength.  There was no atrophy noted on physical examination prior to May 2016.  As such, the symptoms appear to be wholly sensory in nature.  As such, a rating in excess of 20 percent is denied prior to May 12, 2016.

Likewise, the Board finds that the criteria for a disability rating in excess of 40 percent after May 12, 2016, are not met for the Veteran's right forearm neuropathy.  The evidence of record simply does not support a rating in excess of 40 percent rating under Diagnostic Code 8513, which would be warranted if severe incomplete paralysis of the affected nerves were shown.  As noted, the medical evidence of record as of May 12, 2016, suggests that his right forearm incomplete paralysis was at most moderate and does not show evidence of severe incomplete paralysis or complete paralysis.  While the May 2016 VA examiner noted right bicep muscle atrophy, the Veteran's provider, also in May 2016, noted that the Veteran had no muscle atrophy and was very muscular.  Later in July 2016, the May 2016 VA examiner noted that the Veteran only had a minor decrease in right upper extremity strength.  While it is questionable that the Veteran has right bicep muscle atrophy due to his right forearm neuropathy, the VA examiner nevertheless concluded, after examining the Veteran, that this nerve disability was best categorized as moderate, and not severe, incomplete paralysis, which is consistent with the assigned 40 percent rating.

The Board has considered all other potentially applicable Diagnostic Codes, but has found that no other Diagnostic Codes would result in more favorable findings.

Finally, the Board noted that the Veteran asserted that he was entitled to an earlier effective date for the assignment of the 40 percent rating as he originally filed his increased rating claim in November 2007.  While it is true that the Veteran filed his claim for an increased rating in November 2007, the medical evidence of record does not establish right forearm moderate incomplete paralysis until May 12, 2016, the date of the most recent VA examination.  As such, a rating in excess of 20 percent prior to May 11, 2016, is not warranted as the previous VA examiners indicated that he had mild incomplete paralysis and the Veteran's treatment records do not demonstrate findings equivalent to moderate incomplete paralysis.

As such, the schedular rating criteria reasonably describe the symptoms caused by the service connected disability on appeal.  The criteria for a schedular rating in excess of 20 percent prior to May 11, 2016, and in excess of 40 percent after May 12, 2016, for the Veteran's right forearm neuropathy have not been met and his claim is denied.

38 C.F.R. § 3.321(b)(1) has not been specifically sought by the Veteran or reasonably raised by the facts found by the Board.  As such, there is no basis for extraschedular discussion in this case.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).


ORDER

A rating in excess of 20 percent prior to May 11, 2016, and in excess of 40 percent after May 12, 2016, for a right upper extremity disability is denied.


REMAND

The Veteran was granted TDIU effective May 12, 2016.  Prior to that date, the Veteran's service connected disabilities were an acquired psychiatric disability, rated at 50 percent disabling, and right forearm neuropathy, rated at 20 percent disabling.  The Veteran's combined rating prior to May 11, 2016, was 60 percent.  As such, the Veteran did not meet the schedular requirements for TDIU.

The Veteran was awarded SSA disability benefits effective July 1, 2002, due to his acquired psychiatric disability and right forearm neuropathy.  

At a February 2011 neuropsychological evaluation, the Veteran was administered psychological tests.  The psychologist determined that the Veteran's neuropsychological profile was most consistent with an individual with significant psychological symptoms, such as severe depression and anxiety.

At an August 2011 VA examination, the examiner assessed the Veteran with a Global Assessment of Functioning Score (GAF) of 50, indicating a serious impairment in occupational functioning, such as being unable to keep a job and unable to work.  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).

In February 2012, the Veteran reported to SSA that he did not leave his house and focused on not having panic attacks.

At an April 2012 SSA consultative examination, the examiner noted that the Veteran's acquired psychiatric disability significantly interfered with his ability to work and adjust to situations.  The examiner also noted that the Veteran's abilities to stay focused and concentrate on tasks were impaired.

At a December 2012 VA examination for his acquired psychiatric disability, the Veteran reported daily panic attacks that never stopped.  He also reported that he rarely left his house and denied having interactions with people outside his family.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting an examination, the examiner reported that the Veteran was not likely to make significant improvements over time.

In April 2013, August 2013, and April 2014, the Veteran was assessed GAFs of 50.

As such, the record suggests that the Veteran had an inability to sustain employment prior to May 12, 2016.  However, he did not meet the scheduler threshold contained in 38 C.F.R. § 4.16(a) prior to May 12, 2016.  Thus, a TDIU may only be assigned on an extraschedular basis.  38 C.F.R. § 4.16(b).

The Board cannot award a TDIU rating under 38 C.F.R. § 4.16(b) in the first instance, as that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  Remand is thus required.


Accordingly, the case is REMANDED for the following action:

1.  Refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination as to whether the Veteran's disability picture warrants the assignment of a TDIU on an extraschedular basis prior to May 12, 2016.

2.  Readjudicate the appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


